Curia, per EvaNS, J.
It is essential to a writ that it have the seal of the court and be signed by the clerk. The paper in this case is deficient in these particulars, and the insufficiency of the writ has not been waived by any subsequent act of the defendant so as to make him a party in court. There has been no action commenced and prosecuted between these parties so as to entitle either of them to costs, and the motion to reverse the decision of the Recorder is, therefore, granted.
O’Neall and Frost, J.T. concurred.
Richardson, J. absent from indisposition at the hearing.